DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/24/2022 has been entered.
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
3.	The Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the Applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the Applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 11, 22 and 27 are directed to an abstract idea without significantly more.  The independent claims recite a computer-implemented method for handling a call of a second function from a first function without the call going through a gateway or a load balancer of a server-less execution platform, the method comprising: obtaining, by a processor, information associated with one or more locations of the second function in an execution environment or a host of the server-less execution platform; determining, by a processor, an availability of the second function at the one or more locations, based on the obtained information associated with one or more locations of the second function, comprising determining a workload of an execution environment or a host onto which one of the second function at the one or more locations is deployed; determining a distance between the one or more locations of the second function and a location of the first function; and determining an access time associated with an execution environment or a host onto which one of the second function at the one or more locations is deployed; selecting, by a processor, one of the one or more locations for forwarding the call of the second function from the first function; and forwarding, by a processor, the call of the second function from the first function for execution of the second function in the execution environment or the host of the server-less execution platform.
The limitations, as drafted, describe a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, other than reciting “obtaining information … “and “forwarding the call …,” nothing in the claim elements preclude the step from practically being performed in the mind. The “obtaining …” and “forwarding …” limitations are pre/post-activity solution for getting/obtaining/displaying data without significantly more.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the components in the determining and selecting steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of receiving information, executing a function and/or performing calculations and making a decision) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a device to perform the noted steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.  Additionally, the dependent claims comprise insignificant extra-solution activity, and thus do not add limitations that would render the claims eligible.  Dependent claims 2, 4 – 10, 12, 14 – 20, 23 - 26 and 28 - 30 are rejected on the same basis as independent claims 1, 11, 22 and 27.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
9.	Claims 1, 2, 4, 7, 8, 11, 12, 14, 17, 18 and 22 - 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson et al. (U.S. Patent 10,362,141) (Thompson hereinafter) in view of Shim et al. (U.S. Publication 2017/0220394) (Shim hereinafter) and Murthy et al. (U.S. Publication 2014/0019602) (Murthy hereinafter).
10.	As per claim 1, Thompson discloses obtaining, by a processor, information associated with one or more locations of the second function in an execution environment or a host of the server-less execution platform [“In the case that the alternate routing path is determined to be more efficient, the alternate routing path may be selected (via the management action module 214) for routing API requests to the service 218,” col. 7, lines 32 - 35];
determining, by a processor, an availability of the second function at the one or more locations, based on the obtained information associated with the one or more locations of the second function [“Based in part on the comparison, a determination may be made whether the alternate routing path results in more efficient routing of the API request as compared to the current routing path,” col. 7, lines 28 - 32]; and
selecting, by a processor, one of the one or more locations for forwarding the call of the second function from the first function; forwarding, by a processor, the call of the second function from the first function for execution of the second function in the execution environment or the host of the server-less execution platform [“In the case that the alternate routing path is determined to be more efficient, the alternate routing path may be selected (via the management action module 214) for routing API requests to the service 218,” col. 7, lines 32 - 35].
Thompson does not explicitly disclose but Shim discloses determining a workload of an execution environment or a host onto which one of the second function at the one or more locations is deployed [“The cloud control server 1000 may determine a computation processing capability, memory specification, and a network speed that are required in executing the workload. For example, the cloud control server 1000 may receive resource information for executing the workload from the mobile device 100. Also, for example, the cloud control server 1000 may receive resource information that is for executing a workload and is calculated by the cloud server 2000, from the cloud server 2000 in which a virtual machine that executes the workload of the mobile device 100 is positioned.” ¶ 0103]; determining a distance between the one or more locations of the second function and a location of the first function; and determining an access time associated with an execution environment or a host onto which one of the second function at the one or more locations is deployed [“Referring to FIG. 1B, the cloud control server 1000 may calculate estimated latencies of the first, second, and third cloud servers 2000a, 2000b, and 2000c, respectively, and may migrate a virtual machine in the second cloud server 2000b to the third cloud server 2000c having the smallest latency.” ¶ 0101; “Referring to FIG. 1B, a distance between the mobile device 100 and the first cloud server 2000a is shortest, but a computation processing speed and a memory capacity of the first cloud server 2000a are less than a minimum specification requested by the workload of the mobile device 100, and thus, the cloud control server 1000 may determine that an estimated latency of the first cloud server 2000a is higher than an estimated latency of the third cloud server 2000c. Accordingly, the cloud control server 1000 may migrate the virtual machine in the second cloud server 2000b to the third cloud server 2000c.” ¶ 0108].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson and Shim available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson to include the capability of to include the capability managing migrating of workloads as taught by Shim thereby enhancing system efficiency by facilitating routing of calls/requests to the appropriate web services.
Thompson and Shim do not explicitly disclose but Murthy discloses a computer-implemented method performed by a first function manager for handling a call of a second function from a first function without the call going through a gateway or a load balancer of a server-less execution platform [“Method 500 also includes, in response to detecting, an act of the load balancer sending a configuration message to a router, the configuration message interpretable by the router as an instruction to send network packets that are addressed to the virtual address to the destination address in a manner that bypasses the load balancer (act 506). For example, load balancer 418 can send command 430 to router 416. In response to command 430, router 416 sends network packets (e.g., packet 428) addressed to VIP 422b directly to virtualization host 402 (e.g., as packet 428a) instead of to load balancer 418. For example, command 430 may cause router 416 to modify rules 420,” ¶ 0056; router 416 mapped to first function manager].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim and Murthy available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson and Shim to include the capability of load balancing bypass system as taught by Murthy thereby enhancing system efficiency by facilitating routing of calls/requests to the appropriate services based on availability and accessibility factors.
11.   	As per claim 4, Thompson, Shim and Murthy teach the method according to claim 1.  Thompson further teaches wherein forwarding the call of the second function from the first function comprises forwarding the call to a second function manager [“the management action module 214 may be configured to monitor routing characteristics and implement the service request related management actions illustrated above (as well as other service request related management actions not specifically illustrated here, but that are within the scope of this disclosure) based on rules used to evaluate the routing characteristics. In one example, an API request related management action may be implemented by instructing a service 218, a group of services, and/or a gateway 228 to perform the management action. A service 218, group of services, or gateway 228 may receive an instruction to perform a management action directly from the event monitor 206,” col. 8, lines 36 – 48; event monitor mapped to second function manager].
12.   	As per claim 7, Thompson, Shim and Murthy teach the method according to claim 1.  Thompson further teaches wherein obtaining information associated with one or more locations of the second function comprises receiving information associated with a location of the second function [“In the case that the alternate routing path is determined to be more efficient, the alternate routing path may be selected (via the management action module 214) for routing API requests to the service 218,” col. 7, lines 32 – 35; alternate routing path suggests location determination].
13.  	As per claim 8, Thompson, Shim and Murthy teach the method according to claim 7.  Thompson further teaches wherein obtaining information associated with one or more locations of the second function comprises sending a message associated with the second function to at least one second function manager [“A service 218, group of services, or gateway 228 may receive an instruction to perform a management action directly from the event monitor 206.” col. 8, lines 42 - 45].
14.	As per claim 11, it is a claim having similar limitations as cited in claim 1.  Thus, claim 11 is also rejected under the same rationale as cited in the rejection of claim 1 above.
15.	As per claim 14, it is a claim having similar limitations as cited in claim 4.  Thus, claim 14 is also rejected under the same rationale as cited in the rejection of claim 4 above.
16.	As per claim 17, it is a claim having similar limitations as cited in claim 7.  Thus, claim 17 is also rejected under the same rationale as cited in the rejection of claim 7 above.
17.	As per claim 18, it is a claim having similar limitations as cited in claim 8.  Thus, claim 18 is also rejected under the same rationale as cited in the rejection of claim 8 above.
18.	As per claim 22, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 22 is also rejected under the same rationale as cited in the rejection of claim 1 above.
19.	As per claim 23, it is a method claim having similar limitations as cited in claim 1.  Thus, claim 23 is also rejected under the same rationale as cited in the rejection of claim 1 above.
20.	As per claim 24, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 24 is also rejected under the same rationale as cited in the rejection of claim 2 above.
21.	As per claim 25, it is a method claim having similar limitations as cited in claim 4.  Thus, claim 25 is also rejected under the same rationale as cited in the rejection of claim 4 above.
22.	As per claim 27, it is a claim having similar limitations as cited in claim 1.  Thus, claim 27 is also rejected under the same rationale as cited in the rejection of claim 1 above.
23.	As per claim 28, it is a claim having similar limitations as cited in claim 1.  Thus, claim 28 is also rejected under the same rationale as cited in the rejection of claim 1 above.
24.	Claims 2, 12, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in further view of Schreiber (U.S. Publication 2010/0049790) (Schreiber hereinafter).
25. 	As per claim 2, Thompson, Shim and Murthy teach the method according to claim 1.   Thompson, Shim and Murthy does not explicitly disclose but Schreiber discloses intercepting the call from the first function [“preferably client code 110 is operative to intercept at least the first request by the user to communicate with third party Web service provider 40, and route the request to proxy functionality 60, passing the target URL as a parameter,” ¶ 0078].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Schreiber available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability managing virtual identities of web services as taught by Schreiber thereby enhancing system efficiency by facilitating routing of calls/requests to the appropriate web services.
26.	As per claim 12, it is a claim having similar limitations as cited in claim 2.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of claim 2 above.
27.	As per claim 26, it is a method claim having similar limitations as cited in claim 2.  Thus, claim 26 is also rejected under the same rationale as cited in the rejection of claim 2 above.
28.	As per claim 29, it is a claim having similar limitations as cited in claim 2.  Thus, claim 29 is also rejected under the same rationale as cited in the rejection of claim 2 above.
29.	Claims 5, 6, 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in view of Rokicki et al. (U.S. Publication 2010/0251262) (Rokicki hereinafter).
30.   	As per claim 5, Thompson, Shim and Murthy teach the method according to claim 1.  Thompson, Shim and Murthy do not explicitly disclose but Rokicki discloses wherein obtaining information associated with one or more locations of the second function comprises storing information associated with a location of the second function [“A consumer WSD may be created from a web service in a UDDI registry or from a WSDL document and is designed to allow the Integration Server to invoke the web service as part of an IS flow service. It may contain all the data from the WSDL document that defines the web service, as well as data needed for certain Integration Server run-time properties. A consumer WSD thus defines an external web service, allowing the integration server to create a web service connector for each operation in the Web service. When the consumer WSD is created, one or more web service connectors also may be created,” ¶ 0148].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Rokicki available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of standards-based messaging as taught by Rokicki thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
31.   	As per claim 6, Thompson, Shim, Murthy and Rokicki teach the method according to claim 5.  Rokicki further teaches wherein determining an availability of the second function at the one or more locations comprises retrieving the stored information associated with a location of the second function [“For a consumer WSD, the alias is used at runtime when a web service connector is invoked to determine the actual endpoint address of the web service and/or to supply user credentials to be used with the request,” ¶ 0150].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Rokicki available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of standards-based messaging as taught by Rokicki thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
32.	As per claim 15, it is a claim having similar limitations as cited in claim 5.  Thus, claim 15 is also rejected under the same rationale as cited in the rejection of claim 5 above.
33.	As per claim 16, it is a claim having similar limitations as cited in claim 6.  Thus, claim 16 is also rejected under the same rationale as cited in the rejection of claim 6 above.
34.	Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in view of Sanamrad (U.S. Publication 2008/0065402) (Sanamrad hereinafter).
35.   	As per claim 9, Thompson, Shim and Murthy teach the method according to claim 8.   Thompson, Shim and Murthy do not explicitly disclose but Sanamrad discloses wherein sending a message associated with the second function comprises broadcasting said message [“The components comprise a generator component 300 comprising an interface for receiving one of more quality of service parameters as specified by the web service requester 100, a broadcast component 310 for broadcasting the request for a service along with the quality of service requirements to a number of web service providers 105, a receiver component 305 for receiving the performed service and statistical data relating to the quality of service requirements,” ¶ 0039].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Sanamrad available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of broadcasting request for service messages to web services providers as taught by Sanamrad thereby enhancing system efficiency by storing and referencing web service location information using a standard storage mechanism.
36.	As per claim 19, it is a claim having similar limitations as cited in claim 9.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of claim 9 above.
37.	Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in further view of Sharifi Mehr (U.S. Patent 10,346,190) (Sharifi Mehr hereinafter).
38.  	As per claim 10, Thompson, Shim and Murthy teach the method according to claim 1.  Thompson, Shim and Murthy do not explicitly disclose but Sharifi Mehr discloses wherein obtaining information associated with one or more locations of the second function comprises analyzing the first function for determining a dependency on the second function [“The segmentation service may then begin selecting 406 groups of instances for analysis.  First, the segmentation service may analyze the instances and the network traffic to determine 408 dependencies between instances within the group of instances. Using the aforementioned example, the pattern of regular network connections between the pair of virtual machine instances may indicate a dependency between those two instances because, for example, the two instances consistently share functionality between them.” col. 9, lines 40 - 47].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Sharifi Mehr available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of interprocess segmentation of workloads as taught by Sharifi Mehr thereby enhancing system efficiency by facilitating routing of calls/requests to the appropriate web services.
39.	As per claim 20, it is a claim having similar limitations as cited in claim 10.  Thus, claim 20 is also rejected under the same rationale as cited in the rejection of claim 10 above.
40.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Thompson, Shim and Murthy in view of Conant (U.S. Publication 2017/0116588) (Conant hereinafter).
41.  	As per claim 30, Thompson, Shim and Murthy teach the arrangement according to claim 27.  Thompson, Shim and Murthy do not explicitly disclose but Conant discloses wherein the arrangement comprises a first function manager, a second function manager and a message bus, and is further operable to communicate between the first function manager and the second function manager via the message bus [“The application clusters 202A, B may be protected by various layers of firewalls, and may be configured to communicate through message bus middleware 205A, B. The frontend subsystem 104 may be accessible through one or more web service delivery nodes 206A, B, which, for example, may include aspects such as an administrative management unit 208A, B, a web service client 210A, B, a management unit 212A, B, a delivery unit 214A, B, etc. Distribution of computing resources may be, for example, balance between various resources and/or nodes through the use of a suitably configured load balancer 216.” ¶ 0070].
It would have been obvious to one of ordinary skill in the art, having the teachings of Thompson, Shim, Murthy and Conant available before the effective filing date of the claimed invention, to modify the service group interaction management system as taught by Thompson, Shim and Murthy to include the capability of communicating with web services and balancers via a message bus as taught by Conant thereby enhancing system efficiency by utilizing a standard mechanism commonly applied in the art to support remote communications.
Response to Arguments
Claim Rejections - 35 USC § 101
42.	Applicant’s arguments have been carefully considered but are not persuasive.
43.	Applicant argues on pages 7 and 8 that that the addition of references to “a processor,” “computer-implemented,” “application functions” and a “function manager” render the claims eligible.  However, as noted above, the claims implement determinations that are capable of being performed by the human mind via the use of generic computer components.
44.	 Applicant argues on page 8 that the additional elements amount to an improvement to the functioning of a computer or to any other technology or technical field.  However, the claims, as drafted, essentially amount an “apply it” scenario as discussed in MPEP § 2106.05(f) whereby a generic computer is recited as applying the noted determinations/calculations.
45.	Applicant argues on pages 8 and 9 that the additional limitations represent unconventional subject matter and are thus eligible.  However, the identification of prior art that discloses the invention as is detailed above illustrates that the limitations are not unconventional.  In addition, the recited limitations are analogous to the ineligible claims recited in Electric Power Group, LLC, v. Alstom in that information if received, calculations are made and results are provided. 
Claim Rejections - 35 USC § 103
46.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
47.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C WOOD whose telephone number is (571)272-5285. The examiner can normally be reached Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat C Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C WOOD/Examiner, Art Unit 2193                                             


/Chat C Do/Supervisory Patent Examiner, Art Unit 2193